Citation Nr: 0615948	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  00-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for pulmonary 
interstitial disease.

4.  Entitlement to service connection for a left great toe 
disorder.

5.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran's first period of active service was in World War 
II, from January 1941 to October 1945, and the veteran had 
additional periods of active service until he retired in 
March 1962 with more than 20 years of service.  This appeal 
initially came before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board Remanded the claims in July 2001 and in June 
2005.  The claims now return following additional 
development.  

By a rating decision issued in January 2006, the veteran was 
awarded service connection for hearing loss, for residuals of 
frostbite, left foot, and for residuals of frostbite, right 
foot.  The record before the Board does not reflect that the 
veteran has disagreed with or appealed any aspect of those 
grants of service connection.  Those claims are not before 
the Board for review.

In his substantive appeal, received in September 2000, the 
veteran requested a hearing before the Board.  That hearing 
was scheduled in June 2001.  The veteran failed to appear for 
the scheduled hearing.  The veteran's request for a hearing 
before the Board is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his March 2000 claim, the veteran indicated that he had 
been treated at "Fort Leonard Wood Hospital" for the 
claimed disorders.  In June 2005, the veteran authorized 
release of records from "Mercy Medical St. John's."  No 
post-service clinical records have been sought or obtained 
from any source, other than the VA facility in Fort Leonard 
Wood, Missouri.  No records for the veteran were located by 
that facility.  The veteran was discharged in 1962, more than 
40 years ago.  The veteran has stated that he has received 
post-service clinical treatment for the claimed disorders, 
and an attempt to obtain identified post-service clinical 
records must be documented in the claims files before this 
appeal may be adjudicated in a manner consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

(a) Claim for service connection for PTSD -- The veteran 
states he has been treated since service for "nerves," 
which was interpreted as a claim for service connection for 
PTSD.  If post-service clinical records disclose treatment 
for any psychiatric disorder, the claim for service 
connection for PTSD should be recharacterized to include any 
psychiatric disorder for which the veteran has been treated, 
and appropriate VA medical opinion should be obtained.

(b) Claim for service connection for hypertension -- In this 
regard, the Board notes that the veteran was afforded VA 
examination in October 2005 to determine whether the 
veteran's hypertension was linked to his service.  The VA 
examiner noted that there were no service medical records 
which showed a diagnosis of hypertension.  The examiner 
stated, in particular, that the veteran's blood pressure at 
discharge was 120/64.  However, the veteran's service 
separation examination, conducted in February 1962, shows a 
blood pressure of 142/80.  While no diagnosis of hypertension 
was assigned in service, the Board notes that blood pressures 
of 130/90 (1951) and 138/90 (1956) were recorded during 
hospitalizations in service.  After post-service clinical 
records identified by the veteran are obtained, further VA 
examination should be conducted.  

(c) Claim for service connection for pulmonary interstitial 
disease -- The veteran's service medical records disclose 
that he was hospitalized in service in April 1958 with an 
acute pulmonary disease.  The veteran's October 2005 VA 
examination discloses that he has an idiopathic pulmonary 
interstitial disease.  After post-service clinical records 
have been obtained, the examiner should provide an opinion as 
to whether the veteran has a current pulmonary disorder which 
is etiologically related to the pulmonary disorder treated in 
service, and the VA examination should discuss review of the 
service medical records.  

(d) Claim for service connection for a left great toe 
disorder -- No diagnosis limited to the left great toe was 
assigned by the examiner who conducted the October 2005 VA 
examination.  The Board notes that a rating decision issued 
in January 2006 awarded service connection for residuals of 
frostbite, left foot.  The veteran should be asked to clarify 
whether he is seeking service connection for a disability of 
the left great toe other than residuals of frostbite.  The 
veteran's service medical records disclose that he was 
treated for an ingrown left great toenail in service in 1951 
and in 1953 and for cellulitis of the left great toe in 1956.  
If the veteran is seeking service connection for residuals of 
an ingrown toenail or cellulitis, he should be afforded VA 
examination to determine whether such residuals are present, 
as the October 2005 VA examination did not specifically 
address the history of in-service treatment for those 
disorders.  

The service medical records also reflect that the veteran was 
treated for dermatophytosis and onychomycosis in service.  
The report of the October 2005 VA examination discloses that 
the examiner concluded that the veteran had current bilateral 
dermatophytosis and onychomycosis which was related to his 
service.  If the veteran indicates that he is attempting to 
seek service connection for dermatophytosis and 
onychomycosis, that claim should be adjudicated.  

(e) Claim for service connection for an eye disorder -- The 
veteran's March 2002 application stated that he was seeking 
service connection for a bilateral eye disorder.  On VA 
examination conducted in October 2005, the examiner found a 
posterior chamber intraocular lens implant in the right eye, 
status post cataract removal, and a mild cataract on the left 
eye.  On fundoscopic examination, there was some cupping of 
the optic disks bilaterally.  The veteran's left eye visual 
acuity was 20/20.  Since the veteran's left eye vision is 
normal, he does not have bilateral decreased visual acuity.  
The Board is unable to identify a bilateral eye disorder, 
since the veteran has a cataract on one eye, and is status 
post removal of a cataract in the other eye.  The evidence 
suggests that the veteran may have bilateral glaucoma, 
(manifested by optic disc cupping).  However, the veteran did 
not indicate the nature of the bilateral eye disorder for 
which he was seeking service connection.  The veteran should 
be asked to clarify his claim.  Thereafter, additional 
development as needed should be conducted.  

The Board notes that the veteran first submitted his claim in 
March 2000, slightly more than six years ago.  The Board 
further notes that the veteran has raised concerns that 
action on his claim has been too slow.  The Board notes that 
one year of the delay is related to the fact that the veteran 
did not provide VA with an updated address at a crucial time 
in the development of the claim.  

The Board further notes that part of the delay in this case 
is due to the enactment of the VCAA during the pendency of 
the claim.  The Board further notes that, during the pendency 
of the appeal, the veteran has been granted service 
connection for three disabilities, resulting in a combined 70 
percent evaluation.  

The Board regrets the further delay in this case which will 
be engendered by this Remand.  The veteran can speed up the 
progress of the Remand by identifying speedily and accurately 
any post-service clinical records he wants VA to review in 
connection with the claims remaining on appeal, providing an 
address at which VA may attempt to locate the claims, and 
sending in the authorization for VA to attempt to locate 
those clinical records as quickly as possible.  

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection, if any of the 
claims for service connection at issue is 
granted, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
clarify his claims for service connection 
for a left great toe disorder and for a 
left and right eye disorder.  In view of 
the veteran's advanced age (he was born 
in 1917, nearly 90 years ago) and lack of 
close family members to assist him, the 
veteran's representative should be asked 
to assist in this clarification.

3.  The veteran should be afforded the 
opportunity to identify any VA or private 
clinical records he believes would be 
relevant to the claim.  The veteran 
should be advised that the most 
persuasive evidence would be evidence 
proximate to his service discharge, and 
he should be offered the opportunity to 
identify any private facility or provider 
of clinical treatment proximate to his 
1962 service discharge or more recently.  
The veteran's representative should be 
asked to assist in this identification of 
evidence.

4.  The veteran should be asked whether 
he has ever been treated at any VA 
facility since his service discharge in 
1962.  If there are any VA clinical 
records for the veteran, either prior to 
the March 2000 claim or since that claim 
was submitted, those records should be 
obtained and associated with the claims 
files.  The veteran should be advised 
that the most persuasive evidence would 
be evidence proximate to his service 
discharge, and he should be asked to 
identify any VA or military facilities at 
which he was treated proximate to his 
1962 service discharge.

5.  The veteran should be again afforded 
an opportunity to identify the "Fort 
Leonard Wood Hospital" at which he was 
treated for the claimed disorders, since 
that hospital has not been identified.  
The veteran's representative should be 
asked to assist in identifying this 
facility.  

6.  The veteran should be requested to 
provide an updated authorization for 
clinical records from Mercy Medical St. 
John's.  The veteran's representative 
should be asked to assist in this 
process.

7.  Any clinical records obtained should 
be reviewed to determine if the veteran 
has sought medical treatment for any 
psychiatric disorder since his service 
discharge in 1962 or if any diagnosis of 
a psychiatric disorder has been medically 
assigned.  If so, the veteran's claim for 
service connection for "nerves," 
currently interpreted as a claim for 
service connection for PTSD, should be 
recharacterized, and development of the 
recharacterized claim should be 
conducted.

8.  The veteran should be afforded VA 
examination, to determine whether the 
veteran's current hypertension had its 
onset during his service, or within one 
year following his service discharge, or 
is etiologically related to his service.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that pertinent documents in the 
claims folder were reviewed, and the 
discussion of the service medical records 
should be consistent with the facts 
disclosed in the service medical records.  
Following examination of the veteran and 
review of the relevant service medical 
records and post-service clinical 
records, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's current 
hypertension had its onset during the 
veteran's service, although no diagnosis 
of hypertension is reflected in the 
service medical records.  If the onset of 
the veteran's current hypertension did 
not occur during the veteran's service, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's current hypertension 
had its onset within one year following 
the veteran's service discharge in March 
1962.  If not, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
current hypertension is etiologically 
related to the veteran's military service 
or any incident thereof.  

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

9.  The veteran should be afforded VA 
pulmonary examination to determine 
whether his current pulmonary disorder is 
related to his service.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that pertinent documents in the claims 
folder were reviewed, and the discussion 
of the service medical records should be 
consistent with the facts disclosed in 
the service medical records.  Following 
examination of the veteran and review of 
the relevant service medical records and 
post-service clinical records, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current pulmonary 
disorder which was incurred in service or 
is etiologically related to the veteran's 
service or some incident thereof.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

10.  After the veteran clarifies his 
claims for service connection for a left 
great toe disorder and for a right and 
left eye disorder, the veteran should be 
afforded VA examination and medical 
opinion as necessary to adjudicate any 
claim remaining on appeal.  

11.  Thereafter, in light of the fact 
that this appeal has been Remanded three 
times by the Board, the directions set 
forth in this Remand and the claims 
folders should be carefully reviewed to 
ensure that the foregoing requested 
development has been completed.  In 
particular, the notice provided to the 
veteran must be reviewed, and it should 
be verified that the notice conforms to 
the interpretation of the VCAA as in 
effect when the notice is provided, if 
that interpretation has changed since the 
date of issuance of this Remand by the 
Board, and each paragraph directing 
development of the evidence should be 
reviewed.   

12.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

